Citation Nr: 1109761	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  09-40 907	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee

THE ISSUES

1.  Entitlement to service connection for Type Diabetes Mellitus, including as secondary to chemical exposure.

2.  Entitlement to service connection for hypertension, including as secondary to chemical exposure.

3.  Entitlement to service connection for Parkinson's disease, including as secondary to chemical exposure.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from June 1964 to October 1967.  He was stationed at Andersen Air Force Base (AFB) in Guam from April 1966 to October 1967.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board is remanding the claims to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.


REMAND

The Veteran alleges that all of the conditions at issue are from exposure to environmental contaminants in Guam between April 1966 and October 1967, including especially Agent Orange, trichloroethylene, benzene, toluene, ethylbenzene, xylene, arsenic, and lead.  As he does not meet the requirements for presumptive exposure to Agent Orange, and there are no presumptions for exposure to any of these substances, he must first establish actual exposure to these toxins during his military service.  

To this end, the Veteran has submitted a Research Summary by Dr. Luis Szyfries, M.D., M.P.H., indicating groundwater and soil testing in Guam in 2001 found trichloroethylene, benzene, toluene, ethylbenzene, xylene, arsenic, and lead above the levels thought to be acceptable for drinking water.  Although this study was performed some 34 years after the Veteran left Guam, it may indicate he was exposed to some of these environmental contaminants as he is alleging.  However, he has not specifically alleged how he may have been exposed to groundwater or soil contaminants where his water and food supply would most likely not have come from somewhere other than the local community.  

Also, none of the evidence he has submitted suggests the use or storage of Agent Orange in Guam as he is alleging.  The Szyfries' study, in passing, mentions synthetic organics for which Agent Orange would be classed but does not specifically indicate that Agent Orange or its chemical components of trichlorophenoxyacetate (2,4,5-T) and dichlorophenoxyacetic acid (2,4-D) were detected in the soil or groundwater of Guam.  Additionally, the 2005 Board decision he Veteran submitted, and the discussion of it in the Variety News Staff article in which it is mis-reported as a U.S. Court of Appeals for Veterans Claims' ruling rather than a Board decision, has no precedence.

The Veteran also has submitted the Center for Disease Control's (CDC's) Agency for Toxic Substances & Disease Registry (ASTAR) Public Health Assessment for Andersen AFB.  Significantly, this study found "that exposures to contaminants in groundwater, surface soil, and local plants and animals harvested for consumption are below levels that would cause adverse health effects."

Although ASTAR has not indicated that the soil and groundwater contaminants provide a past, current or future health threat to the residents of Andersen AFB, the mere existence of these contaminants in the area in question, even if long after the fact, is sufficient to require obtaining a medical nexus opinion concerning whether exposure to these contaminants could have caused the Veteran's claimed conditions.  As he has not been provided a VA compensation examination for a medical nexus opinion on this determinative issue of causation, this is needed to assist in deciding his claims.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).


Accordingly, the claims are REMANDED for the following additional development and consideration:

1. Schedule a VA compensation examination for a medical nexus opinion concerning the etiology of the Veteran's Type II Diabetes Mellitus, hypertension, and Parkinson's Disease - including especially the likelihood (very likely, as likely as not, or unlikely) these conditions:  (1) initially manifested during his military service from June 1964 to October 1967; (2) within one year of his discharge, meaning by October 1968; or (3) are otherwise related to his military service, including especially to his claimed exposure to trichloroethylene, benzene, toluene, ethylbenzene, xylene, arsenic, and/or lead in Guam from April 1966 to October 1967.  If possible, have someone with expertise in toxicology or the effects of various chemical exposures perform the evaluation.

All necessary diagnostic testing and evaluation needed to make these determinations should be performed.  The designated examiner must review the claims file, including a complete copy of this remand, for the Veteran's pertinent medical and other history.  

In assessing the Veteran's exposure to environmental contaminants, the examiner is also asked to consider the level of domestic exposure the Veteran may have had to any of these contaminants in addition to any exposure in Guam.  The U.S. Environmental Protection Agency lists environmental contaminants in various regions of the country such as Tennessee.  http://www.epa.gov.

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

The Veteran hereby is advised that failure to report for this medical examination, without good cause, may have adverse consequences on this pending claim.

2. Then readjudicate the claims in light of the additional evidence.  If the claims are not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claims.

The Veteran has the right to submit additional evidence and argument concerning the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


